Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

 KEVIN CHMIELEWSKI

 12 Grants Avenue
 Ocean View, DE 19970

        Plaintiff,                                              No. 20-3025
        v.

 ANDREW WHEELER, Administrator of the
 Environmental Protection Agency,
 DAN BROUILLETTE, Secretary of Energy,
 ENVIRONMENTAL PROTECTION
 AGENCY, and DEPARTMENT OF ENERGY,
 Agencies of the United States

 U.S. Environmental Protection Agency
 1200 Pennsylvania Avenue, N.W.
 Washington, DC 20460

 And

 U.S. Department of Energy
 1000 Independence Avenue, S.W.
 Washington, DC 20585


       Defendants
 ______________________________

                     COMPLAINT FOR EQUITABLE RELIEF

        Plaintiff Kevin Chmielewski, by and through his attorneys, brings this action

 against the Environmental Protection Agency, the Department of Energy and the

 highest government officials of each, and pleads as follows:

                         I. NATURE OF THE ACTION

        1. Plaintiff alleges that the U.S. Environmental Protection Agency (“EPA”),

 the Department of Energy (“DOE”) violated his free speech and due process rights

 by, respectively, removing him and refusing to hire him. The EPA fired him from


 Complaint for Equitable Relief            1
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 2 of 19




 his 5 U.S.C. § 3132(a)(7) non-career Senior Executive Service (“SES”) position on

 February 12, 2018. The DOE refused to hire him into a GS-15 non-career political

 appointee position. These actions were taken for retaliatory purposes and without

 due process of law. From May 2017 until February 12, 2018, Plaintiff served as

 Deputy Chief of Staff for Operations at the EPA under Administrator Scott Pruitt

 (hereafter “Administrator”) performing predominantly administrative and ministerial

 functions. On February 12, 2018 the EPA locked Plaintiff out of his office, and

 escorted him out of the building. The EPA did not provide him any notice or

 opportunity to be heard, nor a statement of causes or reasons. Instead, in a letter

 dated April 12, 2018, and mailed on April 16, 2019, the EPA represented to Plaintiff

 for the first time that he was considered to have resigned on March 17, 2018 despite

 Plaintiff having never resigned. Plaintiff alleges that he was removed for retaliatory

 reasons and without due process of law because he engaged in a series of allegations

 to appropriate officials, human resources staff, agency counsel, and Congressional

 committees that the Administrator was engaged in a pattern and practice of incurring

 travel expenses, office improvements, and use of staff for personal tasks in violation

 of federal statutes, regulations and EPA policies. Plaintiff had been unable to find

 work in his field since his unlawful termination, until the DOE on March 31, 2020

 informed him that he would be hired. On April 8, 2020, the White House

 Presidential Personnel Office informed Plaintiff that there would be no place for him

 in the Trump Administration due to his protected activity.

                        II. JURISDICTION AND VENUE

        2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

 Plaintiff’s cause of action arises under the Constitution and laws of the United States


 Complaint for Equitable Relief             2
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 3 of 19




 and raise federal questions under the free speech clause of the First Amendment and

 the due process clause of the Fifth Amendment.

        3. Plaintiff has exhausted his administrative remedies with the Office of

 Special Counsel (OSC) and the Merit Systems Protection Board (MSPB). On January

 16, 2020, the OSC found it lacked jurisdiction over a non-career SES employee like

 Plaintiff. On April 20, 2020, the MSPB made the same determination. The OSC and

 MSPB correctly concluded that Plaintiff has no right to any remedy as a non-career

 SES employee under the Civil Service Reform Act (CSRA), 5 U.S.C. §7701 et seq, or

 the Whistleblower Protections Enhancement Act, 5 U.S. Code § 2302 et seq. On

 October 16, 2020, the OSC made the same determination as to the DOE’s retaliatory

 refusal to hire him.

        4. Sovereign immunity for non-monetary relief has been waived by 5 U.S.C.

 § 702 of the Administrative Procedures Act.

        5. Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b) and

 (e).

                        III. PARTIES AND KEY ACTORS

        6. Plaintiff is a citizen of the United States and now resides in the State of

 Delaware. During all times material to this action, Plaintiff worked in the EPA’s

 Washington, DC office.

        7. Defendant Environmental Protection Agency (EPA) and Department of

 Energy are agencies of the United States under 5 U.S.C. § 104, and within the meaning

 of 5 U.S.C. § 701. Administrator Andrew Wheeler is EPA’s highest official, and

 Secretary Dan Brouillette is the DOE’s highest official. The principal offices of each

 are in the District of Columbia.


 Complaint for Equitable Relief            3
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 4 of 19




         8. In addition to the Administrator, EPA officials who were actors in the events

 set forth herein are as follows:

         (a) Ryan Jackson, Chief of Staff to EPA Administrator

         (b) Charles Munoz, White House Liaison for EPA

         (c) Millan Hupp, Secretary of Scheduling for Administrator

         (d) Pasquale “Nino” Perrotta, Chief of Security for Administrator

         (e) Samantha Dravis, Associate Administrator for EPA Office of Policy

         (f) Justina Fugh, Esq. EPA Senior Counsel for Ethics

         (g) Helena Wooden-Aguilar, Esq., EPA Deputy Associate Administrator for

         the Office of Policy.

         9. In addition to the Secretary, DOE officials who were actors in the events

 set forth herein are as follows:

         (a) Jonathan Wetzel, White House Liaison to Department of Energy
         (b) Coleman Tolbert, Special Assistant at the Office of the White House

         Liaison to the U.S. Department of Energy

         (c) Sophia Varnasidis, Chief of Staff of the Deputy Secretary of the

         Department of Energy

                           IV. BACKGROUND FACTS

         10. Plaintiff is a U.S. Coast Guard veteran who served sixteen years as a

 Merchant Marine with a Captain’s license. From 2002, he was regularly employed by

 various political organizations and campaigns.

         11. Plaintiff was employed at the Department of Homeland Security at the

 time he accepted a position at the EPA as a GS-14 Director of Scheduling on April 25,

 2017.


 Complaint for Equitable Relief             4
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 5 of 19




        12. On July 2, 2017, Plaintiff accepted a position as the Administrator’s

 Deputy Chief of Staff for Operations, a non-career Senior Executive Service (“SES”)

 employee.

        13. On February 12, 2018, the EPA informed Plaintiff that if he did not resign,

 he would be fired, and was on that date ordered to return his office access

 authorizations and to leave the worksite.

        14. Plaintiff remained unemployed despite persistent job search efforts.

        15. On Friday, March 13, 2020 John McEntee II (Director of the White

 House Presidential Personnel Office and former Body Man to the President) and

 Jared Smith (Deputy Director of the White House Presidential Personnel Office)

 called Plaintiff expressing empathy for what happened to him and that they wanted

 to get him back into the Administration. They said they had two jobs in mind that

 were GS-15 level positions at the Department of Treasury and the Department of

 Energy. John McEntee recommended the Department of Energy job as Trip Director

 for the Secretary or Deputy Secretary of Department of Energy.

        16. On March 16, 2020, Jared Smith followed up with Plaintiff via text and

 phone call and advised him to call Andrew Kloster in the White House Presidential

 Personnel Office. On March 18, Emily Higgins (Deputy Associate Director of the

 White House Presidential Personnel Office) emailed Plaintiff requesting an updated

 copy of his resume. On March 19, 2020, Ms. Higgins sent Plaintiff an SKC-SES Bio

 Sheet and an Updated Research Questionnaire for Loyalty to President Trump. This

 correspondence was also sent to the White House Liaison to Department of Energy

 Jonathan Wetzel.




 Complaint for Equitable Relief              5
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 6 of 19




        17. On March 20, 2020, Coleman Tolbert (Special Assistant at the Office of

 the White House Liaison to the U.S. Department of Energy) contacted Plaintiff to

 schedule an interview with Mr. Wetzel on Monday March 23, 2020 at 1:00 P.M. On

 March 23, 2020 Plaintiff had a WebEx interview with Mr. Wetzel. During the

 interview, Mr. Wetzel advised Plaintiff that he was a shoe-in for the job and that, for

 protocol reasons, he would have to do one more interview with the Chief of Staff of

 the Deputy Secretary of the Department of Energy, Sophia Varnasidis, as the final

 process. Immediately following the interview, Mr. Wetzel sent Plaintiff more

 paperwork to begin the hiring process.

        18. On March 31, 2020, Mr. Wetzel informed Plaintiff that his interview

 with Ms. Varnasidis was scheduled to take place on Thursday, April 2, 2020 via

 WebEx. During the interview with Ms. Varnasidis, she advised Plaintiff that he was

 highly qualified for the job and that they would like to have him be part of the team.

 She then told him to stand by and wait for her office and the Presidential Personnel

 Office to contact him within the next 24 hours.

                    V. FACTS OF PROTECTED ACTIVITY

        A. Plaintiff’s First Amendment Speech Disclosures—Overview:

        19. In addition to disclosing the Administrator’s violation of travel policies

 and laws to the Administrator himself and to his Chief of Staff Ryan Jackson and his

 White House Liaison for EPA Charles Munoz, Plaintiff made those disclosures to

 appropriate White House budgetary and administrative officials.

        20. Many of Plaintiff’s disclosures were subsequently confirmed in whole or

 in part by the EPA Office of Inspector General (“OIG”). The OIG identified

 $985,037 in travel costs associated with former Administrator official travel for the


 Complaint for Equitable Relief             6
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 7 of 19




 10-month period from March 1, 2017, to December 31, 2017. This amount covered

 40 planned trips—34 completed and six canceled—and included costs incurred by

 the former Administrator, the Protective Security Detail and other staff. Plaintiff

 incorporates by reference those OIG findings published in “Actions Needed to

 Strengthen Controls over the EPA Administrator’s and Associated Staff’s Travel”,

 Report No. 19-P-0155 (May16, 2019). Of the 34 completed trips, 16 included travel

 to, or had stops in, Tulsa, Oklahoma—the location of the former Administrator’s

 personal residence. The amount also covered costs for military and charter flights

 taken by the former Administrator.

        B. Disclosures of Travel Related Violations of Statutes, Regulations and
           EPA Rules:

        21. The Administrator instructed his senior staff that any flight he took must

 be on Delta Airlines for which he had premium status and privately owned

 accumulated award miles. This was a per se violation of EPA rules for competitive

 pricing. He flew first and business class 99 times out of 112 from May to December

 2017, i.e., 86 first class, 13 business, and 12 coach flights. This distribution of

 passenger classes violated EPA polices and rules.

        22. The Administrator flew back and forth to Oklahoma many weekends,

 often at the EPA’s expense, in violation of the rules and policies. In the spring and

 summer of 2017, he spent 43 days over a 3-month time-period traveling to

 Oklahoma. To circumvent the rules and avoid paying for trips home himself, the

 Administrator had his staff create a meeting in Oklahoma during his stay to justify

 his planned personal travel . The Federal Travel Regulations (FTR) require

 government employees to take the direct or usually traveled route, absent special



 Complaint for Equitable Relief             7
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 8 of 19




 approved circumstances. If an indirect route is used for personal convenience,

 government reimbursement is limited up to the cost of travel by a direct route. The

 Administrator violated this rule by taking trips with stops in Tulsa, Oklahoma. He

 also needlessly increased expenses by creating additional travel time for his

 protective detail agents.

        23. The Administrator spent more than $120,000 of public funds during a

 June 2017 trip to Italy that an EPA lobbyist organized under the guise of a meeting

 with environmental ministers from G-7 countries. This trip included a $30,500

 security detail, and nearly $90,000 spent on food, hotels, commercial airfare, and an

 $11,000 military jet used by the Administrator and nine of his staffers. The EPA paid

 this $11,000 for a military aircraft to fly the Administrator and his staff from

 Cincinnati to New York for said trip to Italy despite the availability of commercial

 flights that were faster and cheaper.

        24. When Plaintiff objected that travel logistics or expenditures were not

 allowed, the Administrator responded with words to the effect, “I don’t care, I’m a

 Cabinet Secretary, make it happen.”

        25. The Administrator also provided approval for Samantha Dravis to fly

 first-class on his return trip from Morocco, even though there was no legal

 justification for her to do. Plaintiff refused to sign paperwork after the trip because it

 was a violation of the FTR.

        25. The Administrator failed to comply with federal regulations requiring

 government travelers to obtain approval or authorization from their agency to use

 accommodations, other than coach-class transportation, when traveling on official




 Complaint for Equitable Relief              8
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 9 of 19




 business. The Administrator had himself issued a “blanket waiver” to the federal

 regulation limiting officials’ ability to fly first-class. The Administrator would stay

 in among the most expensive hotels in violation of the travel policies and

 regulations. His travel often exceeded the prescribed 150% per diem rate without

 appropriate justification and approval.

        C. Disclosures of Non-Travel Related Violations of Statutes, Regulations
        and EPA Rules:

        26. The Administrator used five email addresses, three EPA official email

 addresses and two private email addresses to conduct official EPA business. He

 violated policies and laws prohibiting the conducting of official business over non-

 official email accounts thus avoiding FOIA requests.

        27. The Administrator used Millan Hupp as a personal real estate

 representative, having her spend weeks improperly using federal government

 resources and time to contact rental and seller’s agents, and touring numerous

 properties in which the Administrator might wish to reside.

        28. The Administrator used government funds to pay $3,000 for civilians to

 conduct a bug sweep of the EPA, a federal building. It is a violation of law for a

 civilian to conduct a sweep of a federal building.

        29. The Administrator installed a $43,000 secure communications facility

 (“phone booth”) next to his office, despite the already existing secure

 communications facility on another floor of the EPA building.

        30. In violation of 5 CFR § 410.502 the Administrator paid security detail

 overtime, using their services on Saturdays and Sundays so they could acquire

 expensive face cream for him, to be purchased at the Ritz- Carlton in Baltimore,



 Complaint for Equitable Relief             9
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 10 of 19




  Maryland. The Administrator also used this security detail to pick up his dry

  cleaning and run other errands.

         31. The Administrator rented a condominium from the head of Williams &

  Jensen lobbying firm which had business before the EPA. One of the firm’s clients

  in 2017 was Cheniere Energy Inc., which owned an active liquefied natural gas

  (“LNG”) export plan at the time, a matter of regulatory concern to the EPA.

         32. Plaintiff was present in meetings with Ryan Jackson and Millan Hupp

  from about May 2017 to February 2018 when they verbalized that they were

  removing from the “secret calendar” meetings the Administrator had with coal,

  mining, oil industry, fertilizer businessmen/lobbyists (mostly from Oklahoma) and

  changed calendar entries to “staff meeting” for the public calendar record. EPA staff

  were directed to falsify the Administrator’s official schedules after the meetings took

  place so the public and the EPA would not know of meetings with lobbyists.

         33. Plaintiff met with staff of the House Oversight and Government Reform

  Committee on approximately April 12, 2018 to provide detailed information about

  his disclosures.

         D. Plaintiff’s Post-Termination Protected Activity:

         34. Following his termination, Plaintiff engaged in protected disclosure to the

  news media explaining many of the foregoing disclosures and alleged that

  Administrator Pruitt had lied to Congress regarding them.

         35. These media disclosures included but were not limited to the following:

         (a) NBC News, April 12, 2020, Fired Whistleblower Details Corruption at

         EPA;




  Complaint for Equitable Relief            10
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 11 of 19




         (b) ABC News, April 30, 2018, “EPA Whistleblower Says Pruitt 'Lied' to

         Congress”;

         (c) New York Times, May 2, 2018, Ex-Lobbyist for Foreign Governments

         Helped Plan Pruitt Trip to Australia;

         (d) CNN, July 3, 2018, “Whistleblower: EPA's Pruitt Kept Secret Calendar to

         Hide Meetings; and

         (e) The Hill, July 8, 2018, “Ex-aide Says He’ll Take Credit for Pruitt’s

         Downfall”.

                      VI. FACTS OF ADVERSE ACTIONS

         A. Adverse Actions by EPA:

         36. The Administrator’s security chief Mr. Perrotta initiated a retaliatory EPA

  OIG investigation against Plaintiff falsely accusing him of not having a security

  clearance and covering up a past arrest. The OIG found the accusation unsubstantiated.

         37. On February 9, 2018 an EPA security agent stated to Plaintiff words to the

  effect: “Hey Kev, I’m going to need your parking pass.”

         38. On February 12, 2018 EPA’s White House liaison Munoz stated to

  Plaintiff words to the effect: “Pruitt wants you to resign effective immediately”.

  Munoz asked Plaintiff to sign a resignation form. Plaintiff refused to sign it. Munoz

  told Plaintiff that if he were fired, he would lose his clearance and never get another

  job in the federal government.

         39. On February 12, 2018 Plaintiff was stripped of his access authorization and

  removed from the building. However, Plaintiff initially continued to get paid while

  having no assignments. At no time was Plaintiff informed he had been removed, fired

  or otherwise involuntarily terminated.


  Complaint for Equitable Relief            11
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 12 of 19




          40. Within two weeks, Helena Wooden-Aguilar and Justina Fugh told Plaintiff

  that the EPA General Counsel’s office warned the Administrator’s Chief of Staff Ryan

  Jackson not to make statements to the effect that Plaintiff was removed because he

  went to Congress, Human Resources or other officials. They informed Plaintiff they

  did not have any paperwork showing his removal.

          41.   On April 20, 2018, Plaintiff received personnel documents falsely

  representing that he had resigned on March 17, 2018. Munoz had signed said

  documents “for Kevin Chmielewski” and dated the resignation as March 17, 2018.

  Munoz also signed the “Employee Mobile Device Acknowledgement Form” as “For

  Kevin C.” on March 17, 2018. Jackson signed follow-up documents to the same effect

  “for Scott Pruitt” on April 5, 2018.

          42. Plaintiff was informed after the fact that his insurance was canceled, a

  violation of his notice rights under the Affordable Care Act.

          B. Adverse Actions by DOE:

          43. On April 8, 2020 John McEntee and Jared Smith called Plaintiff from the

  White House and informed him that every time they tried to pass his paperwork

  through, it was stopped by numerous people because of what happened at the EPA

  with Scott Pruitt due to Plaintiff’s disclosures.

          44. Plaintiff then texted Mr. Smith and asked if he or Mr. McEntee could

  speak when they were away from the White House and could talk freely. Mr. Smith

  sent Plaintiff a texted response that "the Admin[istration] isn't a possibility but I'll try

  and help you and will call you this weekend."




  Complaint for Equitable Relief              12
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 13 of 19




         45. Plaintiff received no more communications from the DOE and was not

  hired into the position he was told he would receive.

                             VII. CAUSE OF ACTION

   VIOLATION OF PLAINTIFF’S CIVIL RIGHTS UNDER THE FIRST AND
                      FIFTH AMENDMENTS

         46. All of the foregoing paragraphs are incorporated and reasserted as if fully

  set forth herein in support of Plaintiff’s cause of action.

         47. Plaintiff reasonably believed that the foregoing information he disclosed

  regarding improprieties concerning the expenditure of public funds on travel, use of

  public servants to perform non-governmental functions, falsification of calendars and

  documents, and use of personal email accounts to conduct government business

  violated one or more of the following statues, rules, regulations and policies

  applicable to the EPA:

         (a) Under 5 U.S.C. § 5733, official travel on the part of federal employees

  must be “by the most expeditious means of transportation practicable” and

  “commensurate with the nature and purpose of the [employee’s] duties,” not

  personal use.

         (b) The Federal Travel Regulation (FTR), issued by the U.S. General

  Services Administration (GSA), is codified in 41 CFR Chapters 300 through 304.

  The FTR implements statutory requirements and executive branch policies for travel

  by federal civilian employees and others authorized to travel at the government’s

  expense. The GSA promulgates the FTR to: (a) interpret statutory and other policy

  requirements in a manner that balances the need to assure that official travel is

  conducted in a responsible manner with the need to minimize administrative costs,



  Complaint for Equitable Relief              13
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 14 of 19




  and (b) communicate the resulting policies in a clear manner to federal agencies and

  employees.

          (c) The EPA’s travel policy—Resource Management Directive System

  (RMDS) 2550B, Official Travel, applies to EPA and other federal employees who

  travel using agency funds. The policy also addresses travel that nonfederal sources

  pay for (i.e. “fund “) for EPA employees. The policy states that the FTR is the first

  source of reference for all federal travel. RMDS 2550B, Section IV, Responsibilities

  requires justification and approval to use an indirect air route to prevent travel abuse

  by public employees making non-business excursions during government travel.

          (d) Under 5 U.S.C. § 7353, use of military aircraft is strictly regulated to

  prevent government officials from using them when commercial air travel

  alternatives are reasonably available.

          (e) Under FTR §301-11.30(a), a government traveler may be reimbursed for

  actual lodging expenses not to exceed 300 percent of per diem. EPA policy requires

  approval and justification in advance of trips if the expenses exceed 150% of per

  diem.

          (f) Section 710 of the Financial Services and General Government

  Appropriations Act, 2017 (section 710) prohibits an agency from obligating an

  amount in excess of $5,000 to furnish, redecorate, purchase furniture for, or make

  improvements for the office of a presidential appointee during the period of

  appointment without prior notification to the appropriations committees of Congress.

  The statutory language of section 710 requires notification not only for the purchase

  of furniture and for aesthetic changes, but also for supplying the office with other




  Complaint for Equitable Relief             14
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 15 of 19




  equipment. The Government Accountability Office found in its April 16, 2018 report

  that: “The U.S. Environmental Protection Agency (EPA) violated section 710 when

  it failed to notify the appropriations committees prior to obligating in excess of

  $5,000 for the installation of a soundproof privacy booth for the office of the

  Administrator during the period of his appointment. Because EPA used its

  appropriations in a manner specifically prohibited by law, EPA violated the

  Antideficiency Act and should report a violation as required by 31 U.S.C. § 1351.”

          (g) Intentional deletion of meetings is a violation of the Federal Records Act,

  44 U.S.C. § 3106, requiring agencies to maintain and preserve public documents. It

  is also a violation of 18 U.S.C. § 2071, which prohibits intentional distortion of

  federal records.

          48. Plaintiff reasonably believed in the truth of all of his allegations above

  which he repeated to Congress, the EPA Office of Inspector General, the U.S. Office

  of Special Counsel, the Merit System Protection Board, and the news media.

        VIII. COUNT ONE: VIOLATION OF FIRST AMENDMENT
                        FREE SPEECH RIGHTS

          49. All of the foregoing paragraphs are incorporated and reasserted as if fully

  set forth herein.

          50.    In February 2018, Corey Lewandowski told Plaintiff that the

  Administrator knew about his disclosures.

          51.   When Plaintiff refused to violate laws and federal rules and made

  disclosures to officials outside of the EPA, the Administrator reassigned Plaintiff’s

  SES Deputy Chief of Staff responsibilities to Ms. Hupp, a GS-11 employee.




  Complaint for Equitable Relief             15
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 16 of 19




         52. In January 2018, when Plaintiff returned from agency travel to Israel,

  Jackson and Munoz informed him that the Administrator intended to fire or relocate

  him to avoid any further face-to-face contact with Plaintiff. Jackson and Munoz told

  Plaintiff to cease his oversight of the Administrator and that they would try to find him

  a placement elsewhere.

         53. Oversight of the Administrator’s compliance with expense, budgetary,

  personnel use, record keeping, and email policies, rules and regulations was not a duty

  assigned to Plaintiff, and was not a part of his job description.

         54.    Plaintiff’s disclosures of the Administrator’s non-compliance with

  expense, budgetary, personnel use, record keeping, and email policies, rules and

  regulations neither impeded Plaintiff’s proper performance of his duties, nor interfered

  with the regular operations of the Administrator’s office or the performance of the

  Administrator’s duties.

         55. Plaintiff did not agree explicitly or implicitly to waive, surrender or refrain

  from exercising his First Amendment rights by reason of accepting employment at the

  EPA. In accepting his positions, he intended to fully retain his rights to speak as a

  citizen addressing matters of public concern.

         56. All of Plaintiff’s disclosures set forth above addressed matters of public

  concern.

         57. The Administrator and his senior staff including Ryan Jackson, Chief of

  Staff to EPA Administrator, Charles Munoz, White House Liaison for EPA, and

  Pasquale Perrotta, Chief of Security for the Administrator, and the White House Office

  of Management and Budget had knowledge of Plaintiff’s disclosures.




  Complaint for Equitable Relief             16
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 17 of 19




          58. The Administrator removed or otherwise involuntarily terminated the

  Plaintiff’s employment because of his disclosures.

          59. The Administrator, the EPA and the United States had no legitimate

  governmental interest in removing or otherwise involuntarily terminating Plaintiff

  from his employment.

          60. Plaintiff was qualified for the DOE position for which he was

  interviewed and told to shortly expect an appointment thereto.

          61. On information and belief, DOE officials were aware of Plaintiff’s

  protected activity, including through extensive media coverage of the same.

          62. Plaintiff was not hired into the DOE position in retaliation for his

  protected activity in violation of his speech rights under the First Amendment.

IX. COUNT TWO: VIOLATION OF PLAINTIFF’S DUE PROCESS RIGHTS
                UNDER THE FIFTH AMENDMENT

          63. All of the foregoing paragraphs are incorporated and reasserted as if fully

  set forth herein.

          64. Plaintiff was employed at the Department of Homeland Security at the

  time he accepted a position at the EPA as a career level GS-14 Director of Scheduling

  on April 25, 2017. He had a constitutionally protected expectation of continued

  employment and property interest in that civil service position.

          65. The Office of Personnel Management regulations confer upon SES non-

  career appointees a right to notice prior to removal. 5 CFR § 359.902 “Conditions of

  Removal” render the agency’s right to remove an appointee contingent upon notice

  prior to the date of removal. This regulation established Plaintiff’s expectation of pre-

  removal notice.



  Complaint for Equitable Relief             17
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 18 of 19




         66.    Instead of providing Plaintiff with the required prior notice, the

  Administrator, Munoz and Jackson affirmatively concealed the removal from Plaintiff

  by creating false documentation of a resignation he had not submitted.

         67. The Defendants terminated the Plaintiff’s healthcare benefits without

  notice or opportunity to exercise his rights to continue coverage under the

  Consolidated Omnibus Budget Reconciliation Act (COBRA). Plaintiff had a

  statutorily created property interest in his health insurance and in its continuation

  ever after removal. COBRA requires a plan administrator after a qualifying event to

  notify "any qualified beneficiary" of his right to continue health insurance coverage

  for up to eighteen months. 29 U.S.C. § 1166(a)(4) prescribes a notice requirement;

  29 U.S.C. § 1162 provides a right to continuation coverage. An employer must notify

  a benefit plan administrator of a qualifying event triggering COBRA coverage within

  30 days of its occurrence. 29 U.S.C. § 1166(a)(2). In turn, the plan administrator

  must inform the covered employee of his rights under COBRA. 29 U.S.C. §

  1166(a)(4). In terminating his health insurance without said required notice and

  opportunity to exercise his vested COBRA rights, the Defendants violated Plaintiff’s

  right to due process of law under the Fifth Amendment.

                             X. REQUEST FOR RELIEF

         Plaintiff requests that this Court:

         (A) Reinstate Plaintiff to his employment as Deputy Chief of Staff of the EPA,

  retroactive to March 12, 2018, or to a comparable position in the SES and/or as a GS-

  14;

         (B). Alternatively, instate Plaintiff to the GS-15 non-career position he was

  told to expect at the DOE;


  Complaint for Equitable Relief               18
Case 1:20-cv-03025-CJN Document 1 Filed 10/20/20 Page 19 of 19




         (C) Order expunged from Plaintiff’s personnel file all records related to his

  purported resignation;

         (D) Enjoin Defendants from further retaliation against the Plaintiff;

         (E) Award Plaintiff his costs and reasonable attorneys’ fees incurred in this

  action under the Equal Access to Justice Act, 28 USCS § 2412; and

         (F) Award all other relief provided by the laws of the United States and equity.

                                                Respectfully Submitted,




                                                ___/s/ John A. Kolar______________
                                                John A. Kolar, Lead Attorney (D.C. Bar
                                                No. 292953) jkolar@whistleblower.org
                                                Thomas M. Devine (D.C. Bar No.
                                                357202)
                                                Samantha P. Feinstein (D.C Bar No.
                                                1655505)
                                                Government Accountability Project
                                                1612 K. Street NW, Suite 1100
                                                Washington, D.C. 20006
                                                Telephone: (202) 457-0034

                                                Attorneys for Plaintiff (Mr. Kolar is
                                                authorized to receive service)




  Complaint for Equitable Relief           19
